Case 1:19-cv-24748-JLK Document 82 Entered on FLSD Docket 09/25/2020 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                       CASE NO. 1:19-cv-24748-JLK

 SISY OROBITG, individually, and on behalf
 of others similarly situated,

         Plaintiffs,

 v.

 CALIBURN INTERNATIONAL, LLC, and
 COMPREHENSIVE HEALTH SERVICES,
 LLC,

       Defendants.
 ________________________________/

        ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

         THIS CAUSE is before the Court on Plaintiff’s Motion for Class Certification (the

 “Motion”) (DE 54), filed March 16, 2020. The Court has also considered Defendant’s Response

 in Opposition (DE 69), filed May 13, 2020, and Plaintiff’s Reply (DE 80), filed June 3, 2020. After

 careful consideration, the Court finds that the Motion should be denied for the reasons stated

 herein. 1

         I.       BACKGROUND

         On November 15, 2019, Plaintiff Sisy Orobitg filed a two-count Complaint against

 Defendants Caliburn International, LLC and Comprehensive Health Services, LLC alleging a

 claim under the Fair Labor Standards Act (“FLSA”) for unpaid overtime wages (Count I), and a



 1
   On February 12, 2020, this matter was transferred to the undersigned from U.S. District Judge Beth Bloom
 pursuant to Internal Operating Procedure 2.15.00 of the United States District Court for the Southern District of
 Florida. (DE 40). The undersigned then referred this case to U.S. Magistrate Judge Jacqueline Becerra for discovery
 matters and settlement conference. (DE 42 and DE 45). The instant Motion for Class Certification exceeds the scope
 of that referral.
Case 1:19-cv-24748-JLK Document 82 Entered on FLSD Docket 09/25/2020 Page 2 of 4




 claim under the Workers Adjustment and Retraining Notification Act (“WARN”) for failure to

 provide notice before conducting a “mass layoff” (Count II). 2 (See Compl., DE 1). Plaintiff alleges

 that: (1) she worked as an hourly-paid “case manager” from December 2018 through October 2019

 at Defendants’ child detention center located in Homestead, Florida; (2) she worked several

 workweeks in excess of forty (40) hours; (3) she was not compensated at time-and-a-half of her

 regular rate of pay for such overtime work; and (4) she and other similarly situated employees

 were subject to Defendants’ “common policy of prohibiting hourly-paid employees from being

 ‘clocked in’ before and after their scheduled shifts, and/or during their meal breaks, regardless of

 whether they were working during such times.” (Am. Compl., DE 34 ¶¶ 14, 23, 26). Plaintiff has

 also moved for conditional class certification under 29 U.S.C. § 216(b) of the FLSA, seeking to

 certify a collective action for unpaid overtime wages on behalf of: “All hourly-paid employees at

 Defendants’ Homestead, Florida shelter at any time within the period of the three (3) years prior

 to the commencement of this action through the date on which conditional certification is granted.”

 (Mot. at 1).

          II.      LEGAL STANDARD

          It is soundly within the discretion of the Court to create an opt-in class under 29 U.S.C.

 §216(b) by facilitating notice to potential plaintiffs. Hoffman-LaRoche, Inc. v. Sperling, 493 U.S.

 165, 169 (1989). The Court employs a two-tiered approach to certification of a §216(b) opt-in

 class, as recommended by the Eleventh Circuit. Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208,

 1218 (11th Cir. 2001). At the first stage, the notice stage, the class certification determination is

 made using a fairly lenient standard, based primarily on the pleadings and any affidavits which



 2
  Plaintiff’s First Amended Complaint, filed as a matter of course on February 6, 2020, also alleges a claim under the
 Consolidated Omnibus Budget Reconciliation Act of 1985 (Count III) (“COBRA”), 29 U.S.C. §§ 1161–1169 and 29
 C.F.R. § 2590. (DE 34).

                                                          2
Case 1:19-cv-24748-JLK Document 82 Entered on FLSD Docket 09/25/2020 Page 3 of 4




 have been submitted. Id. The plaintiff’s burden at the first stage is “not heavy,” and they may meet

 this burden by making “substantial allegations of class-wide discrimination, that is, detailed

 allegations supported by affidavits which successfully engage defendants’ affidavits to the

 contrary.” Grayson v. K Mart Corp., 79 F.3d 1086, 1097 (11th Cir. 1996). The affidavits must

 indicate that there are other employees who are “similarly situated” with respect to their job

 requirements and their pay provisions, and that these employees desire to opt in. See Dybach v.

 Fla. Dep’t of Corr., 942 F.2d 1562, 1567–68 (11th Cir. 1991). Conclusory allegations with no

 evidence are insufficient to meet the “similarly situated” burden. See Grayson, 79 F.3d at 1097–

 99; see also Haynes v. Singer Co., Inc., 696 F.2d 884, 887 (11th Cir. 1983) (district court properly

 declined to issue notice where plaintiff offered only unsupported allegations of widespread FLSA

 violations).

        III.    DISCUSSION

        In the Motion, Plaintiff contends that conditional class certification is appropriate because

 Defendants applied a strict “No Overtime” policy to all their hourly employees. (Mot. at 5). For

 this reason, Plaintiff argues that the putative class members—all hourly-paid employees of

 Defendant for the last three years—are “similarly situated” to Plaintiff, even though they

 maintained different job titles during this period, because they were all discouraged from working

 overtime hours in the same way. (Id.). Plaintiff also emphasizes the lenient standard for conditional

 class certification used by the Eleventh Circuit Court of Appeals. See, e.g., Compere v. Nusret

 Miami, LLC, 391 F. Supp. 3d 1197, 1201 (S.D. Fla. 2019).

        In response, Defendants argue that “Plaintiff fails to identify any potential collective

 members – other than the individuals who have already filed Consents to Join – who desire to opt-

 in to this lawsuit.” (Defs. Resp., DE 69 at 2). Defendants also argue that Plaintiff’s proposed class



                                                  3
Case 1:19-cv-24748-JLK Document 82 Entered on FLSD Docket 09/25/2020 Page 4 of 4




 description is overly broad since it includes employees with job duties that differ from Plaintiff’s.

 (Id. at 9).

         After careful consideration, the Court finds that Plaintiff has failed to carry her burden of

 establishing that there are other similarly situated employees who wish to opt-in to this action.

 Four additional employees have already joined this lawsuit without court-facilitated notice, which

 suggests that “the action's existence is well-known and those employees who have an interest in

 the matter have opted in.” Echevarria v. Las Vegas Beach, Inc., Case No. 10-cv-20200-HUCK,

 2010 WL 2179747, at *1 (S.D. Fla. June 1, 2010). Plaintiff’s Motion for Class Certification should

 therefore be denied. See also Kemar Fung Chung v. Affordable Battery, Inc., Case No. 12-cv-

 60612-COHN, 2012 WL 3759029, at *2 (S.D. Fla. Aug. 29, 2012) (“[U]nsupported allegations

 that FLSA violations are widespread throughout a company, and that additional plaintiffs will join

 the suit, are insufficient to support class certification.”).

         Accordingly, it is ORDERED, ADJUDGED, and DECREED that Plaintiff’s Motion for

 Class Certification (DE 54) be, and the same is, hereby DENIED.

         DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida this 24th day of September, 2020.



                                                          ________________________________
                                                          JAMES LAWRENCE KING
                                                          UNITED STATES DISTRICT JUDGE

 cc:     All counsel of record
         Magistrate Judge Jacqueline Becerra




                                                     4
